IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-10174
                          Conference Calendar



WARREN EUGENE WAKE,

                                           Petitioner-Appellant,

versus

SAM PRATT, Warden, Federal Correctional
Institute -- Seagoville,

                                           Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-3026-X
                       - - - - - - - - - -
                         October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Warren Eugene Wake, federal prisoner # 49149-080, seeks

leave to proceed in forma pauperis (IFP) in the appeal from the

district court’s order striking from the record his motion for

clarification.    By moving for IFP, Wake is challenging the

district court’s certification that IFP status should not be

granted on appeal because his appeal is not taken in good faith.

See Fed. R. App. P. 24(a)(5); Carson v. Polley, 689 F.2d 562, 586

(5th Cir. 1982).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10174
                                 -2-

     The district court determined that Wake’s motion for

clarification should be stricken from the record because his

underlying 28 U.S.C. § 2255 proceeding had been transferred to

the Western District of Texas and disposed of in the district

court there.   Wake offers no supporting factual or legal argument

why his appeal from this order is taken in good faith.     His

failure to identify any error in the district court’s legal

analysis or its application to his lawsuit “is the same as if he

had not appealed that judgment.”     Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Because Wake fails to show that he will raise a nonfrivolous

issue on appeal, his motion to proceed IFP is DENIED.     See

Carson, 689 F.2d at 586.    Because the appeal is frivolous, it is

DISMISSED.   5TH CIR. R. 42.2.   Wake’s request for a certificate of

appealability is DENIED.    We caution Wake that the filing of

future frivolous appeals may result in the imposition of

sanctions.

     IFP DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.